The case showed that the defendant as sheriff had levied an execution, returnable to Spring Term 1868 of the Superior Court of CHATHAM, upon certain lands; that a ven. ex. had issued thereupon returnable to Fall Term of the same Court, and that the sheriff had made no return upon this last process.
The complaint was filed upon the 18th day of December 1868; upon the 28th the defendant filed a demurrer, on the ground that the debt upon which the execution was issued, was within the operation of the ordinances staying the collection of debts.
The clerk having sustained the demurrer, the plaintiffs appealed to the Judge, and then again to this Court. *Page 129 
See Opinion in Jacobs v. Smallwood. There is error. Let this be certified.
PER CURIAM.                                    Judgment reversed.